Fourth Court of Appeals
                                  San Antonio, Texas
                                     September 18, 2014

                                    No. 04-14-00097-CV

                         Luis Alfredo ROSA and Myrna Lizzet Rosa,
                                        Appellants

                                              v.

                                MESTENA OPERATING, LLC,
                                        Appellee

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 13-12-16486-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER

         Appellants’ motion for extension of time to file a reply brief is GRANTED. The reply
brief is due on October 9, 2014.

       Entered on this 18th day of September, 2014
                                                          PER CURIAM


ATTESTED TO:_______________________
              Keith E. Hottle
              Clerk of Court